Case 2:21-cv-00364-JMY Document 12-1 Filed 05/19/21 Page 1 of 5




                        Exhibit "A"
Case 2:21-cv-00364-JMY Document 12-1 Filed 05/19/21 Page 2 of 5
Case 2:21-cv-00364-JMY Document 12-1 Filed 05/19/21 Page 3 of 5




                        Exhibit "B"
5/19/2021            Case 2:21-cv-00364-JMY Document
                                             USPS.com® -12-1   Filed 05/19/21
                                                        USPS Tracking® Results Page 4 of 5


   USPS Tracking
                                           ®                                                                               FAQs   




                                                 Track Another Package                   +




                                                                                                                         Remove   
   Tracking Number: 70191120000085503837

   Your item was delivered to the front desk, reception area, or mail room at 2:12 pm on April 8, 2021
   in IRVING, TX 75063.




     Delivered, Front Desk/Reception/Mail Room
   April 8, 2021 at 2:12 pm
   IRVING, TX 75063


   Get Updates        




                                                                                                                            
       Text & Email Updates


                                                                                                                            
       Tracking History


                                                                                                                            
       Product Information



                                                              See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70191120000085503837%2C&tABt=false                1/2
5/19/2021            Case 2:21-cv-00364-JMY Document
                                             USPS.com® -12-1   Filed 05/19/21
                                                        USPS Tracking® Results Page 5 of 5



                                                                   FAQs




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70191120000085503837%2C&tABt=false   2/2
